Case: 09-60520     Document: 00511113122          Page: 1    Date Filed: 05/17/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 17, 2010
                                     No. 09-60520
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

GIRMATZION TEDLA-OKBU,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 679 542


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Girmatzion Tedla-Okbu, a native and citizen of Eritrea, petitions this
court for review of the Board of Immigration Appeals’s (BIA) decision affirming
the denial of asylum, withholding of removal, and protection under the
Convention Against Torture (CAT) and dismissing his appeal. Tedla-Okbu
sought relief based on his allegation that he was persecuted for speaking against
the Eritrean government. The Immigration Judge (IJ) found that Tedla-Okbu
was not credible because his testimony was inconsistent with his I-589

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60520   Document: 00511113122 Page: 2        Date Filed: 05/17/2010
                                No. 09-60520

application, his application for redetermination of custody status, and a letter
submitted in support of his claim by a friend located in Sudan. The IJ also noted
that Tedla-Okbu failed to provide corroborating evidence of his alleged arrest
and injuries suffered during the arrest.     The BIA upheld the IJ’s adverse
credibility determination and determined that Tedla-Okbu failed to meet his
burden of proving that he was eligible for relief. Tedla-Okbu challenges the
negative credibility determinations, arguing that the BIA and the IJ
misconstrued the facts and considered irrelevant information.
      This court defers to the IJ’s determination that an alien is not credible
“‘unless, from the totality of the circumstances, it is plain that no reasonable
fact-finder could make such an adverse credibility ruling.’” Wang v. Holder, 569
F.3d 531, 538 (5th Cir. 2009) (quoting Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.
2008)). Although an alien has always been required to present corroborating
evidence if the IJ disbelieves his testimony, see 8 C.F.R. § 208.16(b); Sidhu v.
INS, 220 F.3d 1085, 1090 (9th Cir. 2000) (cited with approval in Mutagwanya
v. Gonzales, 129 F. Appx 899, 900 (5th Cir. 2005)), the REAL ID Act permits an
IJ to require an alien to submit evidence to corroborate even credible testimony
if the evidence is reasonably available. 8 U.S.C. § 1158(b)(1)(B)(ii) (asylum); 8
U.S.C. §§ 1231(b)(3)(C) (withholding of removal); § 1229a(c)(4)(B).
      The adverse credibility findings by the BIA and the IJ are supported by
inconsistencies in the record. In both his asylum application and his application
for redetermination of custody status, Tedla-Okbu omitted any reference to
arrests or beatings suffered in Eritrea to which he testified before the IJ.
Additionally, the letter submitted by Tedla-Okbu’s friend in Sudan, Dawit
Girmay, made no reference to any beatings suffered while in Eritrea. Moreover,
the letter does not state that Tedla-Okbu was arrested with Girmay. The BIA
and the IJ further noted that Tedla-Okbu failed to provide any corroborating
evidence of his alleged eye injury or the arrests. The concern over Tedla-Okbu’s
failure to provide sufficient corroborating evidence was appropriate, especially

                                       2
   Case: 09-60520   Document: 00511113122 Page: 3        Date Filed: 05/17/2010
                                No. 09-60520

given that his testimony was deemed to be incredible. Moreover, the fact that
Tedla-Okbu remained in Eritrea for eight months after his alleged arrest
without further incident diminishes his claim that he would be subject to
persecution or torture should he return.
      Absent credible evidence, the finding that Tedla-Okbu failed to carry his
burden of establishing his eligibility for asylum, withholding of deportation, or
relief under the CAT is supported by substantial evidence. See Chun v. INS, 40
F.3d 76, 78-79 (5th Cir. 1994); see also Eduard v. Ashcroft, 379 F.3d 182, 186 n.2
(5th Cir. 2004); Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
      Tedla-Okbu’s petition for review is DENIED.




                                        3